UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                   14-MD-2543 (JMF)
This Document Relates To:
Andino v. General Motors LLC, 19-CV-6352
Brown v. General Motors LLC, 19-CV-9471
                                                                                 ORDER OF DISMISSAL
Donato v. General Motors LLC, 19-CV-9472
Gentry v. General Motors LLC, 19-CV-8580
Gordon v. General Motors LLC, 19-CV-8587
Mallory v. General Motors LLC, 19-CV-9476
-----------------------------------------------------------------------------x


JESSE M. FURMAN, United States District Judge:

        On February 25, 2020, New GM filed a motion to dismiss, without prejudice, the claims

of several personal injury and wrongful death plaintiffs identified in Exhibit A (the “Affected

Plaintiffs”) who had failed to submit substantially complete plaintiff fact sheets (“PFSs”) as

required by Order No. 25 (14-MD-2543, ECF No. 422). 14-MD-2543, ECF No. 7769. Pursuant

to that Order, the Affected Plaintiffs had fourteen days — until March 10, 2020 — to file

responses either certifying submission of a completed PFS or opposing New GM’s motion for

other reasons. Order No. 25. To date, no Affected Plaintiff has filed any opposition or

certification that he or she has submitted a complete PFS.

        In light of the Affected Plaintiffs’ continued failure to submit substantially complete

PFSs as required by Order No. 25, their claims are hereby DISMISSED without prejudice.

Should any Affected Plaintiff submit all required documentation within the next thirty days, or

otherwise contest this dismissal, he or she may move to vacate the dismissal within 30 days of

the date of this order, pursuant to Paragraph 25 of Order No. 25.
Exhibit A
                                               Date on MDL
          Case                  Plaintiff                       Discovery Outstanding
                                               2543 Docket

Andino v. Gen. Motors LLC                                    Authorizations; Declaration;
                             Andino, Martici    15-Jul-19
      1:19-cv-6352                                            Requested Documents

Brown v. Gen. Motors LLC                                     Authorizations; Declaration;
                             Brown, Bertha      16-Oct-19
      1:19-cv-9471                                             Requested Documents
                                                                PFS; Authorizations;
Donato v. Gen. Motors LLC
                              Donato, Joann     16-Oct-19           Declaration;
      1:19-cv-9472
                                                                Requested Documents
Gentry v. Gen. Motors LLC                                         Authorizations;
                             Gentry, Rodney     18-Sept-19
      1:19-cv-8580                                              Requested Documents

Gordon v. Gen. Motors LLC                                    Authorizations; Declaration;
                             Gordon, Maritha    17-Sept-19
      1:19-cv-8587                                             Requested Documents
                                                                PFS; Authorizations;
Mallory v. Gen. Motors LLC
                             Mallory, Dennis    16-Oct-19           Declaration;
      1:19-cv-9476
                                                                Requested Documents
